DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/03/2021 has been entered.  Claims 1, 4-6, 8, 11, 12 and 24 are currently examined.  Claims 2, 3, 7, 9, and 10 are cancelled.  Claim 24 is newly added. Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  Applicant election was made without traverse in the reply filed on 3/11/2021.

Applicant’s amendment in claim 8 has overcome the objection previously set forth in the Non-Final Office Action mailed 05/03/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11,12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Honert et al. (U.S. Pub. 2014/0299022 A1) (hereinafter referred to as “Honert) in view of Shimoda et al. (JP-2010184818-A) (hereinafter referred to as “Shimoda”, with reference to the provided machine translation).

Regarding claim 1, Honert teaches a method for grinding particles (see Honert at [0001] teaching a composition containing a crude polyol produced from biomass as well as a method of grinding a solid wherein the solid is described in Honert at [0024] as an inorganic substance for construction purposes and may be present in coarse form and/or already be partly ground which is taken to thereby meet the preamble language requiring “particles” and/or see Honert at [0065] 
(A) introducing a grinding additive composition into a plurality of particles to be ground to finer particle size in a ball mill or roller mill, the particles chosen from cement, clinker, calcite, limestone, aragonite, sea shells, marl, limonite, clay, shale, sand, bauxite, blast furnace slag, fly ash, natural pozzolan, calcium sulfate, or mixtures thereof (see Honert at  [0074] teaching that a cement clinker was ground on a ball mill);
(B) the grinding additive composition comprising a crude glycerin byproduct (see Honert at [0071] and Table 2 teaching the using grinding adjuvant composition MZ as additives and Table 2 include crude glycerin and triethanolamine) comprising:
(i) 1,2,3-propanetriol in an amount of 50-99 percent (see Honert at [0026] teaching crude glycerin has a content of pure glycerin or 1,2,3-propanetriol particularly 50-90 wt%);
(iii) chloride salt, ash, fatty acid, and fatty acid ester in an amount of 0- 1 percent, the foregoing percentages based on total weight of the crude glycerin generated by the heterogeneous catalytic process (see Honert at [0031] teaching crude glycerin contains the oil secondary components, especially fatty acids and/or fatty acid esters, especially 0.005-30 wt%);  
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I); and
(C) grinding together the grinding additive composition and plurality of particles in the ball mill or roller mill, whereby the particles are ground to finer particle size (see Honert at [0074] as well as [0023] teaching by “grinding” or “grinding process” is meant in particular a method in which a mean grain size of a solid or a mixture of different solids is reduced, this occurs for 
wherein the grinding additive comprises water (see Honert at [0054] and [0060] teaching that the grinding adjuvant composition consist of water).
Honert also teaches that grinding adjuvant composition contains in addition especially at least one additive chosen from a list (see Honert at [0046]), and Honert further teaches that with such additives or grinding adjuvant ingredients, the grinding adjuvant composition can specifically adapted to special requirements (see Honert at [0046]).  This is taken to mean that a grinding adjuvant composition contains additives and the additives added can specifically be chosen to adapt special requirements, thus one skilled in the art would recognize which additive to add and adapt to specific grinding requirements.  And, Honert teaches that the composition comprises glycol and/or glycol ether or consists of such (see Honert at [0041]).  

Honert does not explicitly teach that i) in (B), the crude glycerin byproduct obtained using a heterogeneous catalytic process during biodiesel fuel production, the crude glycerin byproduct comprising: at least one glycerol ether in an amount of 5-50 percent, the at least one glycerol ether comprising methoxypropanediol and at least one of ethoxypropanediol, propoxypropanediol, butoxypropanediol, or a mixture thereof, the methoxypropanediol being present as a mixture of 3-methoxy-1,2-propanediol and 2-methoxy-1,3- propanediol; and ii) wherein the grinding additive composition has a pH greater than 8.0.

Regarding i), like Honert, Shimoda teaches a method for producing a water-hard powder, which can improve the crushing efficiency and increase the strength of a cured product in the step of crushing a water-hard compound (see Shimoda at [0001]).  Shimoda also teaches that the finish pulverization are preferably carried out by adding compound (a) to the hydraulic compound, especially the raw material containing the clinker (see Shimoda at [0039]), and that 
Additionally, Shimoda teaches that compound (a) was derived from a reaction preferably using a well-known homogeneous or heterogeneous catalyst (see Shimoda at [0031]), thus meeting the claimed crude glycerin byproduct obtained using a heterogeneous catalytic process.
Shimoda further teaches that the concentration of compound (a) is preferably 40 to 99% by weight (see Shimoda at [0040]), thus meeting the claimed at least one glycerol ether in an amount of 5-50 percent.
Shimoda also teaches that compound (a) as a pulverizing aid has good wettability and spreadability and has strong adsorptivity to the pulverized object and it is presumed that the pulverization efficiency is improved because the surface can be made hydrophobic more quickly, uniformly and firmly (see Shimoda at [0014]).
As such, one of ordinary skill in the art would recognize that Honert and Shimoda teachings are similar because the both teach a grinding aid to cement.  Honert teaches a grinding additive from a crude glycerin comprising 1,2,3-propanetriol with minor fatty acids/and or fatty acid esters secondary components and glycol ether.  Shimoda teaches a pulverizing aid comprising a glycerol ether which was found to have good wettability and spreadability and has strong adsorptivity to the pulverized object.


Regarding ii), Honert teaches that the solubilizer comprises an alkaline substance wherein an alkaline substance which when added to an aqueous solution is able to raise its pH value and is miscible with glycerin, and the alkaline substance comprises an alkanolamine, a fatty amine and/or an alkaline hydroxide or mixtures thereof (see Honert at [0033] to [0035]).  Honert further teaches that the grinding adjuvant contains an alkanolamine (see Honert at [0054] and [0056]).  
As such, one of ordinary skill in the art would recognize that an alkaline substance when added to an aqueous solution is able to raise its pH value or the solution is basic.  Honert’s solubilizer or grinding additive comprise an alkanolamine, an alkaline substance, so there is a reasonable basis to believe that the grinding adjuvant composition is basic or the pH value is at least above 7.









Regarding claim 4, Honert as modified by Shimoda teaches all the limitations as applied to claims 1-3 above, but Honert as modified Shimoda does not explicitly teach that at least one glycerol ether comprises a mixture of 3-methoxy-1,2-propanediol and 2-methoxy-1,3-propanediol in a weight ratio of 6:1 to 3:1.
	However, Shimoda teaches that compound (a) is obtained as a distillate, and the distillate can be used as a mixture containing one or more compounds (a) as long as the effects of the present invention can be obtained (see Shimoda at [0038]), and compound (a) is a monoether of propane-1,2,3-triol, wherein 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol is featured in the list (see Shimoda at [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to experiment on different ratios of the mixtures of the compounds of the monoether of propane-1,2,3-triol such as 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol with a reasonable expectation of success,  because compound (a) is obtained as a distillate as long as the effects of the present invention can be obtained.

Regarding claim 5, Honert as modified by Shimoda teaches all the limitations as applied to claims 1-2 above, but Honert as modified Shimoda does not teach the crude glycerin contains methoxypropanediol in an amount of 10% - 30% by weight based on total weight of crude glycerin obtained using heterogeneous catalyst process 
However, Shimoda teaches that the concentration of compound (a) is preferably 40 to 99% by weight (see Shimoda at [0040]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
In addition, Shimoda teaches that compound (a) was derived from a reaction preferably using a well-known homogeneous or heterogeneous catalyst (see Shimoda at [0031]), thus meeting the claimed “obtained using heterogeneous catalyst process”.

Regarding claim 6, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the particles are ground with a crude glycerin obtained using heterogeneous catalyst process wherein the crude glycerin contains zero to less prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 8, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the additive composition also comprises at least one cement additive selected from the group consisting of triethanolamine, triisopropanolamine, diethanolisopropanolamine, tetrahydroxyethylene diamine, ethanoldiisopropanolamine, diethanolamine, methoxydiethanolamine, ethoxylated methoxydiethanolamine, a glycol, crude glycerin from a homogeneous catalyzed process, an acetic acid or salt thereof, or mixtures thereof (see Honert at [0054] and [0056] teaching that the grinding adjuvant composition consist of alkanolamine, and see Honert at [0036] teaching suitable alkanolamines wherein triethanolamine is featured in the list).

Regarding claim 11, Honert as modified by Shimoda teaches all the limitations as applied to claims 1 and 8 above, but Honert as modified by Shimoda does not explicitly teach that the weight ratio of the at least one cement additive to the crude glycerin byproduct from the manufacture of biodiesel using a heterogeneous catalyzed process is 90:10 to 10:90 (total dry weight).
However, Honert teaches that the grinding composition contains 5-95 wt% of crude glycerin and 0.1-9 wt% alkanolamine (see Honert at [0054] to [0056]).  As such, one of ordinary skill in the art would be able to arrive at the weight ratio of 90:10 to 10:90 of at least one cement additive to the crude glycerin byproduct based on the reported range of 5-95 wt% of crude glycerin and 0.1-9 wt% alkanolamine, an additive.


Regarding claim 12, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the additive composition is combined with cement clinker particles at a dosage of 0.01% to 0.1% based on total weight (see Honert at [0064] teaching that the grinding adjuvant composition has a fraction of 0.001-1 wt% in terms of the mineral binder).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 















Regarding claim 24, Honert teaches a method for grinding particles (see Honert at [0001] teaching a composition containing a crude polyol produced from biomass as well as a method of grinding a solid wherein the solid is described in Honert at [0024] as an inorganic substance for construction purposes and may be present in coarse form and/or already be partly ground which is taken to thereby meet the preamble language requiring “particles” and/or see Honert at [0065] teaching a method of grinding a solid, wherein the solid is ground with a grinding adjuvant composition), comprising:
(A) introducing a grinding additive composition into a plurality of particles to be ground to finer particle size in a ball mill or roller mill, the particles chosen from cement, clinker, calcite, limestone, aragonite, sea shells, marl, limonite, clay, shale, sand, bauxite, blast furnace slag, fly ash, natural pozzolan, calcium sulfate, or mixtures thereof (see Honert at  [0074] teaching that a cement clinker was ground on a ball mill);
(B) the grinding additive composition comprising a crude glycerin byproduct (see Honert at [0071] and Table 2 teaching the using grinding adjuvant composition MZ as additives and Table 2 include crude glycerin and triethanolamine) comprising:

(iii) chloride salt, ash, fatty acid, and fatty acid ester in an amount of 0-0.5 percent, the foregoing percentages based on total weight of the crude glycerin generated by the heterogeneous catalytic process (see Honert at [0031] teaching crude glycerin contains the oil secondary components, especially fatty acids and/or fatty acid esters, especially 0.005-30 wt%);  
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I); and
(C) grinding together the grinding additive composition and plurality of particles in the ball mill or roller mill, whereby the particles are ground to finer particle size (see Honert at [0074] as well as [0023] teaching by “grinding” or “grinding process” is meant in particular a method in which a mean grain size of a solid or a mixture of different solids is reduced, this occurs for example in a mill during the grinding of clinker, optionally together with inert and/or active additives); and 
wherein the grinding additive comprises water (see Honert at [0054] and [0060] teaching that the grinding adjuvant composition consist of water).
Honert also teaches that grinding adjuvant composition contains in addition especially at least one additive chosen from a list (see Honert at [0046]), and Honert further teaches that with such additives or grinding adjuvant ingredients, the grinding adjuvant composition can specifically adapted to special requirements (see Honert at [0046]).  This is taken to mean that a grinding adjuvant composition contains additives and the additives added can specifically be chosen to adapt special requirements, thus one skilled in the art would recognize which additive 

Honert does not explicitly teach that i) in (B), the crude glycerin byproduct obtained using a heterogeneous catalytic process during biodiesel fuel production, the crude glycerin byproduct comprising: at least one glycerol ether in an amount of 5-50 percent, the at least one glycerol ether comprising methoxypropanediol and at least one of ethoxypropanediol, propoxypropanediol, butoxypropanediol, or a mixture thereof, the methoxypropanediol being present as a mixture of 3-methoxy-1,2-propanediol and 2-methoxy-1,3- propanediol; and ii) wherein the grinding additive composition has a pH greater than 8.0.

Regarding i), like Honert, Shimoda teaches a method for producing a water-hard powder, which can improve the crushing efficiency and increase the strength of a cured product in the step of crushing a water-hard compound (see Shimoda at [0001]).  Shimoda also teaches that the finish pulverization are preferably carried out by adding compound (a) to the hydraulic compound, especially the raw material containing the clinker (see Shimoda at [0039]), and that the crushing device used for crushing hydraulic compounds, especially clinker, and especially finishing crushing is not particularly limited, and examples thereof include ball mills that are widely used for crushing cement and the like (see Shimoda at [0042]).  Shimoda further teaches that compound (a) is a monoether of propane-1,2,3-triol, wherein 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol is featured in the list (see Shimoda at [0025]).  One of ordinary skill in the art would recognize that compound (a) is a glycerol ether compound, thus meeting the claimed glycerol ether, wherein the methoxypropanediol being present as a mixture of 3-methoxy-1,2-propanediol and 2-methoxy-1,3- propanediol.
Additionally, Shimoda teaches that compound (a) was derived from a reaction preferably using a well-known homogeneous or heterogeneous catalyst (see Shimoda at [0031]), thus 
Shimoda further teaches that the concentration of compound (a) is preferably 40 to 99% by weight (see Shimoda at [0040]), thus meeting the claimed at least one glycerol ether in an amount of 5-50 percent.
Shimoda also teaches that compound (a) as a pulverizing aid has good wettability and spreadability and has strong adsorptivity to the pulverized object and it is presumed that the pulverization efficiency is improved because the surface can be made hydrophobic more quickly, uniformly and firmly (see Shimoda at [0014]).
As such, one of ordinary skill in the art would recognize that Honert and Shimoda teachings are similar because they both teach a grinding aid for cement.  Honert teaches a grinding additive from a crude glycerin comprising 1,2,3-propanetriol with minor fatty acids/and or fatty acid esters secondary components and glycol ether.  Shimoda teaches a pulverizing aid comprising a glycerol ether which was found to have good wettability and spreadability and has strong adsorptivity to the pulverized object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the glycol ether in the grinding additive of Honert’s with the glycerol ether of Shimoda’s because the glycerol ether was found to have good wettability and spreadability and has strong adsorptivity to the pulverized object.

Regarding ii), Honert teaches that the solubilizer comprises an alkaline substance wherein an alkaline substance which when added to an aqueous solution is able to raise its pH value and is miscible with glycerin, and the alkaline substance comprises an alkanolamine, a fatty amine and/or an alkaline hydroxide or mixtures thereof (see Honert at [0033] to [0035]).  Honert further teaches that the grinding adjuvant contains an alkanolamine (see Honert at [0054] and [0056]).  
.

Response to Arguments






Applicant's arguments filed 08/03/2021 have been fully considered.
Applicant’s amendments in claim 1 that incorporated claims 2, 3, 7 and 10 has obviated the rejection based on the teachings of Honert as a single reference 103 rejection, but the prior art combination of Honert in view of Shimoda for claims 1, 4-6, 8, 11 and 12, as outlined above and in the previous office action dated 05/03/2021 still applies.
Applicant’s traversal based on MPEP 2113.01 for claim 1 is on the grounds that the MPEP section requires that “the structure implied by the process steps should be considered when assessing the patentability of a product-by-process claims” (see Applicant’s Arguments at page 8, 3rd paragraph)… such is the case with the present invention wherein the structural components… generated by using heterogeneous catalytic processes… results in lower fatty acid ester constituents as compared to prior art references (see Applicant’s Arguments at page 9, 4th paragraph).
The Examiner acknowledges the arguments and respectfully notes that the structure implied was considered such that the structure from the product by process language is the amount of chloride salt, ash, fatty acid, and fatty acid ester in an amount of 0-1 percent, the foregoing percentages based on total weight of the crude glycerin (see claim 1 lines 14-16).  As outlined above and in the previous office action dated 05/03/2021, this limitation is met by Honert at [0031], wherein Honert teaches crude glycerin containing the oil secondary components, especially fatty acids and/or fatty acid esters, especially 0.005-30 wt%).  


Applicant’s traversal directed at Honert outlines that the higher glycerol purities could be achieved using heterogenous catalyst processes, as compared to conventional homogeneous catalyst processes… avoids excessive foaming in cements that were ground using cement additives having crude glycerins generated by heterogeneous catalytic process (see Applicant’s Arguments at page 9, 2nd paragraph).  Moreover, Honert is concerned with using alkaline stabilizers which implies the need to stabilize something acidic… Honert is to be considered as pointing out the problems with fatty acids generated through standard transesterification process used for providing crude glycerin from biomass (see Applicant’s Arguments at page 9, 4th paragraph)… against the Honert text, it is observed that the present inventors point out these shortcomings of crude glycerin… and have provided a novel and inventive crude glycerin byproduct using heterogeneous catalytic process (see Applicant’s Arguments at page 10, 2nd paragraph)… accordingly, the cited art does not have the ability to suggest to PHOSITA the presently claimed method (see Applicant’s Arguments at page 10, 3rd paragraph), is respectfully not found persuasive.
The Examiner acknowledges the arguments and respectfully disagrees because Honert and Shimoda teach the structure of claim 1 (see comments and the rejection outlined above), and thus the rejection is maintained.  
Furthermore, Shimoda teaches the motivation for the glycerol ether, which is the glycerol ether have good wettability and spreadability and has strong adsorptivity to the pulverized object and it is presumed that the pulverization efficiency is improved because the surface can be made hydrophobic more quickly, uniformly and firmly (see Shimoda at [0014]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738